HARDY, Judge.
This is an action for the recovery of damages to an automobile, alleged to have been owned by plaintiff and she appeals from judgment rejecting her demands.
This suit is consolidated with an action instituted by Mrs. Dera Raphiel against the same defendant for the recovery of damages for personal injuries. In her petition in the suit referred to Mrs. Raphiel, mother of the plaintiff in this suit, alleged she was the owner of the car involved.
In defendant’s answers to the two suits it appears that he inadvertently admitted the ownership of the automobile in both Sue Raphiel and her mother, Mrs. Dera Raphiel. On trial of the case counsel was granted permission by the court to amend his answer to the extent of denying the ownership of the vehicle by Sue Raphiel, plaintiff in this suit.
Counsel for plaintiff complains of the ruling of the district judge in allowing the amendment of defendant’s answer. Such an amendment is expressly allowed under the provisions of C.C.P. Article 1151, and we find no abuse of discretion in the action of the trial judge.
In any event, the evidence in the record conclusively establishes the fact that the automobile involved was given to Mrs. Raphiel by her children. After the accident the payment made by the insurer of the vehicle to Mrs. Raphiel was used by her as a partial payment on another vehicle. We have no doubt as to the conclusion that ownership of the automobile was vested in Mrs. Raphiel, and, for that reason, the demands of plaintiff in this case were properly rejected.
The judgment appealed from is affirmed at appellant’s cost.